UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4009
RICARDO LAMONT RAY,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                Jerome B. Friedman, District Judge.
                           (CR-01-139)

                      Submitted: June 24, 2002

                       Decided: July 18, 2002

  Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                             COUNSEL

Paul A. Driscoll, PENDER & COWARD, P.C., Virginia Beach, Vir-
ginia, for Appellant. Paul J. McNulty, United States Attorney, Joseph
E. DePadilla, Assistant United States Attorney, Norfolk, Virginia, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                        UNITED STATES v. RAY
                              OPINION

PER CURIAM:

   Pursuant to a valid plea agreement, Ricardo Lamont Ray pled
guilty to possession with intent to distribute cocaine, in violation of
21 U.S.C.A. § 841(a)(1) (West 1999). Ray received a seventy-two
month prison term. Ray’s attorney has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967). Counsel states that there
are no meritorious grounds for appeal but raises two issues: (1)
whether Ray waived his right to an appeal; and (2) whether the dis-
trict court erred applying the sentencing guidelines. Ray has also filed
a supplemental pro se brief raising additional issues. We dismiss the
appeal based upon Ray’s waiver of appellate rights contained in his
plea agreement.

   A defendant whose plea agreement contains an express waiver of
the right to appeal may not appeal his sentence unless the waiver is
shown to be unknowing or involuntary. United States v. Brown, 232
F.3d 399, 403 (4th Cir. 2000); see also United States v. Marin, 961
F.2d 493, 496 (4th Cir. 1992). Ray’s plea agreement contained a
waiver of appellate rights. Our review of the plea agreement and the
record of the plea colloquy reveal that Ray’s waiver was knowing and
voluntary. The sentence did not exceed the statutory maximum pen-
alty, and there is no evidence that it was based on a constitutionally
impermissible factor. Marin, 961 F.2d at 496. Moreover, the sentence
was not imposed pursuant to proceedings conducted in violation of
Ray’s right to counsel. United States v. Attar, 38 F.3d 727, 732-33
(4th Cir. 1994). We therefore dismiss his appeal.

   As required by Anders, we have reviewed the record and conclude
that there are no meritorious issues for appeal. This court requires that
counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move in this court for leave
to withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
                        UNITED STATES v. RAY                        3
in the materials before the court and argument would not aid the deci-
sional process.

                                                         DISMISSED